By the Court,

Nelson, J.
The indictment is founded upon the revised statutes, 2 R. S. 680, § 71, and it is supposed, on the part of the prisoner, that under this section it is necessary to set forth that the prisoner received the goods upon some consideration paid, or that the offence does not come within the letter or spirit of the act. The language of the section is, “ every person who shall buy or receive in any manner, upon any consideration, any personal property,” &c. Now it is obvious that the intent and meaning of the act is to make it an offence for any person to buy or receive in any manner, or upon any consideration, goods, knowing them to be stolen — and so the section was reported by the revisors. The buying or receiving goods upon a consideration, was no doubt specified particularly with a view to rebut any pretence that might be set up, by way of defence, that the goods were purchased for a valuable consideration. It would be strange indeed that the legislature should have intended to restrict the offence to cases where the property was received upon consideration passing between the thief and receiver, and not embrace cases where it was received without consideration. The offence is the receiving of goods, knowing them to have been stolen, and whether received upon, or without consideration, does not affect the criminality of the act.
Judgment affirmed.